department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective october 20xx your determination_letter dated april 19xx is revoked the revocation of your exempt status was made for the following reason s nonmember income received by you exceeded of your total gross_receipts and non-exempt function income exceeded further you advertise the use of your facilities to the general_public reflecting evidence that that you are engaged in a business and your activities are not substantially_all for pleasure and recreation for your members organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date date taxpayer identification ification number numper form tax_year s ended person to contact 1d number employee id contact numbers telephone fax manager’s name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication _ please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form a department of the treasury - internal_revenue_service name of taxpayer 20xx explanation of items schedule no or exhibit year period ended issue whether the sec_501 facts will continue to qualify as an exempt social_club under rc the club was granted exemption as a social_club exempt from federal_income_tax under rc sec_501 pursuant to a ruling issued on april 19xx according to the club's articles of organization the club's purpose is exclusively for pleasure recreation and other non-profit purposes within the meaning of rc sec_501 as from time to time amended including the fostering encouraging and engaging in athletic activities the club’s current principal activity is to provide golf facilities and services for the pleasure and recreation of its members their guests and the public the club operates a golf course and a clubhouse that includes a pub and locker facilities with a large parking lot on the grounds the club operates seasonally from the first week in april until mid-november per the club's form_1024 application_for recognition of exemption under a golf carts both pull and mechanized are provided the club also fosters an emphasis on junior golf with several neighboring schools further enhance the social climate of the club an on-site kitchen provides for light snacks and meals for all members etc several social events ie dances held during the year hole semi-private club during the operating the club advertises on its website that it is a season the club is open to the public on weekdays on weekends and holidays non-members must play with a member as their guest the club's signpost located at the main entrance states that the public is welcome to play monday through friday the club's web site advertises that the course is open to the public monday through friday and lists the greens fees for golf and carts tee times are available by calling the pro shop and online booking the web site indicates that gift certificates discount golf cards monthly drawing and other special offers are available by phone or on-line the discount golf cards include five rounds of golf at a savings another option for non-members is a fairway freedom pass available for dollar_figure and used for greens fees for the cardholder and guest the fairway freedom pass application states that purchasers must be non-members for at least one season to be eligible for the pass the club's filing_requirements include form 990-t exempt_organization business income_tax return which is due by the day of the month after the end of its tax_year for tax_year ending 20xx the due_date wa sec_2 xx the club requested an automatic six-month extension of time to file the form 990-t by xx however the club did not file the form 990-t by the extended due_date and did not file it until the examiner requested the delinquent_return which was received on 20xx on form 990-t for its tax_year ending 20xx the club incorrectly reported its entire unrelated_trade_or_business income in part on line rent income including income from the non-member use of the facilities the form 990-t instructions state that a rc sec_501 social_club reports its restaurant and bar receipts from nonmembers on line gross_receipts or sales the 990-t instructions for schedule c rent income state that rc sec_501 and organizations enter gross rents in part i line and applicable form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx expenses in part il lines through and all rents except those that are exempt_function_income must be included the club's form_990 part viii statement of revenue also included incorrectly its non-member income on line 6a gross rents inspection of the previous and subsequent fiscal_year forms 990-t revealed that the club reported nonmember income incorrectly as rent income on those forms also during the examination it was determined that the club did not comply with the record- keeping requirements of revproc_71_17 1971_1_cb_683 which sets forth guidelines for determining the effect of gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption under rc sec_501 and recordkeeping requirements in order to determine the income received from outside its membership the examiner requested a breakdown of the 990-t unrelated_business_income exhibit a attached the examiner used the financial system's reports including the profit and loss statements to reconcile forms and 990-t and to determine the income received from outside its membership the examination revealed that the two additional accounts handicap fees - non members and tee signs are non member income and increases the non member gross_receipts by dollar_figure exhibit b attached based on examination of the club’s form_990 returns for the period ending september 20xx and review of their books_and_records the percentage of gross_receipts from nonmember use of facilities exceeded and the percentage of gross_receipts from sources outside its membership including investment_income exceeded of total gross_receipts the following chart illustrates the percentage of gross_receipts from non-member and investment_income u law income income its members from investment year period ended total investment of gross_receipts from nonmember use september 20xx nonmember income of gross_receipts this analysis indicates that the club has been consistently using income from nonmembers to support the activities of sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under rc sec_502 concerning feeder organizations or rc sec_503 concerning organization engaged in prohibited_transactions organizations exempt from federal taxes as described in rc sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 relating to the requirements of exemption of such clubs under rc sec_501 reads in part as follows department of the treasury - internal_revenue_service page -2- form 886-a rev form 886-a name of taxpayer schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items 20xx a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members using club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state c receipts if no income is received from non-members’ use of club facilities b thus a social_club may receive investment_income up to the full percent of its gross a within thi sec_35 percent amount not more than percent of the gross_receipts should be in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula derived from the use of a social club's facilities or services by the public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor if a club exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes department of the treasury - internal_revenue_service page -3- d the senate report also indicates that even though gross_receipts from the public exceed form 886-a rev form a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title revrul_58_589 1958_2_cb_266 sets forth the criteria for exemption under rc sec_501 and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption this is particularly true where the receipts from nonmembers are not more than enough to pay their share of the expense where however a club makes its facilities open to the general_public and the purpose is to increase its fund for enlarging its club facilities or for otherwise benefiting its members it evident that it is not operating as an exempt social_club within the meaning of rc sec_501 it is equally clear that the solicitation by advertisements or otherwise of public patronage of its facilities may be adverse to its exempt status revrul_66_149 1966_1_cb_146 provides that a social_club is not exempt from federal_income_tax as an organization described in rc sec_501 if substantial part of its income from non-member sources if the income from non-member sources is not incidental trivial or non-recurrent then the intent is to produce income and is reflective of a purpose inconsistent with exempt under rc sec_501 it regularly derives a it derives income from transactions with other than bona_fide members and their revrul_68_119 1968_1_cb_268 provides that a club will not necessarily lose its exemption if guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revrul_69_219 1969_1_cb_153 concerns a club organized for social and recreational purposes its principal function is to operate a golf course for its members who pay annual dues however the club regularly holds the golf course open to the public to use upon the payment of an established green fee green fees from the public have constituted a significant portion of the club's total receipts from all sources for each of the past five years the club used the income from this source to help defray the expense of maintaining and improving the golf course based on the facts presented this golf club does not qualify for exemption under sec_501 because it is engaged in business with the general_public by regularly holding its golf course open to the public for use upon payment of established green fees and the income from this source is inuring to the benefit of the members because it is used for maintenance and the improvement of club facilities revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption under rc sec_501 and recordkeeping requirements the term form 886-a rev department of the treasury - internal_revenue_service page -4- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx general_public as used in this procedure means persons other than members of a club their dependents or guests failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure when a club makes its facilities available to the public to a substantial degree then the club's activities are not substantially for pleasure recreation and other nonprofitable purposes and operating in this manner jeopardizes the organization's exempt status in 536_f2d_572 3d cir other facts and circumstances noted by the court to consider in addition to the level of nonmember income include the purposes for which the club's facilities were made available to nonmember groups the frequency of use of the club facilities by nonmembers and the amount of net profits derived from the nonmember income taxpayer's position the taxpayer's position is not known at this time government's position sec_501 exempts from taxation clubs organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net earning of which inures to the benefit of a private shareholder the club allows regular non-member use of their facilities the club uses the income derived from non- members to operate and maintain the facility since the club is not supported solely by the membership dues fees and assessments the non-member income inures to the benefit of the members which is prohibited under rc sec_501 sec_1_501_c_7_-1 states a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under rc sec_501 the club regularly allows non-members unrestricted use of the facilities non-members may golf rent carts purchase liquor and or food from the kitchen and adjacent bar and enjoy full use of the club throughout the operating season revrul_58_589 1958_2_cb_266 states that it is equally clear that the solicitation by advertisements or otherwise of public patronage of its facilities may be adverse to a social club's exempt status the club's web site advertises that the course is open to the public monday through friday and lists the greens fees for golf and carts the web site indicates that gift certificates discount golf cards monthly drawing and other special offers are available by phone or on-line which encourages use of the facility by non-members an organization exempt from federal income taxes as described in rc sec_501 must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax-exempt form 886-a rev department of the treasury - internal_revenue_service page -5- form a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx status within thi sec_35 amount the use of a social club’s facilities or services by non-members cannot be more than fifteen percent of the social club's gross_receipts public law and the related senate report no 2d session 1976_2_cb_597 states that the exemption of a social_club exempt under rc sec_501 is jeopardized if they receive over percent of their gross_income from non-member use of facilities or services the club has exceeded the gross_receipts standard for nonmember income nonmembers use the club's facilities throughout its operating season and the club advertises frequently to encourage public use of its facilities the facts of the case show that the club is operating in a manner consistent with a for-profit business in addition the club did not exceed the threshold because of a single or unusual event as noted in 536_f2d_572 3d cir relevant facts and circumstances to consider in determining whether revenues generated from nonmembers are so high as to preclude exemption under sec_501 include the frequency of use of the club facilities by nonmembers and the purposes of such use and the amount and existence of net profits earned from such use for the club the facts and circumstances indicate that nonmembers use the golf course and other facilities on a regular basis with few restrictions and for the same purposes as members the club encourages nonmember use through its advertisements discounts and special pricing inspection of the previous and subsequent fiscal_year forms 990-t revealed that the club's nonmember income has produced consistent profits based on the large percentage of nonmember income as noted in the above table which exceeds the limitation and the large percentage of non-exempt function income as noted in the above table which exceeds the limitation plus the fact that the club's facilities are regularly available to the public it is the government's position that the club is no longer operated exclusively for the pleasure and recreation of its members and is not exempt under rc sec_501 conclusion tax exempt status under rc sec_501 should be revoked because nonmember income received by the club exceeded of the club’s total gross_receipts and non-exempt function income exceeded further the club advertises the use of its facilities to the general_public reflecting evidence that the club is engaged in a business and its activities are not substantially_all for pleasure recreation or social purposes no longer meets the requirements to qualify as exempt from federal_income_tax under rc sec_501 as described in jrc sec_501 therefore its exempt status under rc sec_501 will be revoked effective october 20xx as a taxable entity the club is required to file form_1120 u s_corporation income_tax return for the periods open under statute whether or not it has taxable_income under rc sec_6501 these periods include the years ending september 20xx and subsequent tax years additionally the provisions of sec_277 concerning membership organizations that are not exempt_organizations apply to the club's tax reporting on form_1120 form 886-a rev department of the treasury - internal_revenue_service page -6-
